Citation Nr: 0106949	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-00 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently rated 50 percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from November 1940 to 
September 1945.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The appellant's service connected anxiety disorder is 
primarily manifested by anxious and depressed mood, 
impairment in memory and concentration, low frustration 
level, and difficulty in establishing and maintaining social 
relationships.

2.  The appellant's only service connected disability 
consists of generalized anxiety disorder, rated 50 percent 
disabling.

3.  The appellant's service-connected generalized anxiety 
disorder alone does not render him unable to secure and 
follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
generalized anxiety disorder have not been satisfied.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9400 (2000).

2.  The criteria for a total disability rating due to 
individual unemployability are not met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the veteran's attorney has 
submitted two documents, one received in November 1998 and 
the other, in December 1999, containing essentially 
generalized arguments, none of which specifically refer to 
the veteran's situation or to specific facts in this case, 
and many of which are irrelevant, e.g., references to DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The latter document 
submitted by the attorney contains generalized assertions of 
failure of the duty to assist and failure to consider all the 
relevant statutes and regulations, without citation to any 
specific statute or regulation that has not been considered, 
and without citation to any specific failure of the duty to 
assist.  

Concerning the duty to assist, the Board notes that the RO 
has obtained the relevant VA treatment records.  In addition, 
the veteran underwent VA psychiatric examinations in August 
1998 and December 1999.  The veteran has not reported any 
other relevant records that have not been obtained by the RO.  
Concerning the request that VA obtain the veteran's work 
record from the Social Security Administration, the Board 
notes that the veteran has reported that he has been retired 
for many years.  Also, concerning the request that the RO 
conduct a Social and Industrial survey, the Board notes that 
most of the information that would be contained therein, 
concerning the veteran's activities, etc., is contained in 
the reports of VA examination and treatment.  Thus, the Board 
concludes that obtaining a Social and Industrial survey would 
not add any additional material facts to the record now 
before the Board.  The Board, therefore, concludes that the 
RO has adequately fulfilled VA's duty to assist the claimant 
in developing the facts pertinent to the claim.  

Service connection for anxiety disorder was granted by means 
of a rating decision dated in August 1996.  At that time, the 
appellant was awarded a 30 percent rating effective from May 
1991.  The evidence of record at that time included the 
appellant's service and post service medical records.  His 
service medical records include a discharge examination 
report, dated in September 1945, which indicates that he had, 
among other disorders, a personality disorder which existed 
prior to enlistment and was aggravated in service.  Post-
service medical records included mental health treatment, as 
well as examination reports, dated between 1991 and 1996.  A 
VA examination report dated in November 1991 noted that he 
had mild generalized anxiety.  A VA examination in July 1996 
noted that he had an anxiety disorder and that his anxiety 
symptoms began in service.  His GAF score at that time was 
61.  A treatment report dated in August 1996 noted a GAF 
score of 45-50.   

By means of a rating decision dated in September 1999, the RO 
increased the appellant's disability rating for anxiety 
disorder to 50 percent disabling, effective from August 1997.  
The current medical evidence of record includes outpatient 
treatment records which indicate that the appellant has been 
seen in the mental health clinic on numerous occasions.  A 
treatment report dated in September 1997 indicates that the 
appellant reported that his depression had improved to a 
degree; however, he complained of nervousness.  He also had 
intrusive thoughts.  He reported that he was a loner and that 
he had difficulty recalling recent events.  He was alert, 
with a sad affect and anxious and depressed mood.  There was 
no evidence of thought disorder.  Suicidal/homicidal 
ideation, intention, and plan were denied.  Cognitively, he 
scored a 24/28 on the Folstein MMSE with inability to recall 
any of three objects at one and two minute intervals and 
being disoriented as to county.  This was indicative of 
cognitive impairment which may be secondary to inability to 
focus/concentrate as a result of high levels of anxiety 
versus an early dementing illness.  The diagnosis was post-
traumatic stress disorder (PTSD) with depression and anxiety, 
and rule out dementia, possible early Alzheimer's disease.  

A treatment report in October 1997 indicates that the 
appellant was alert and oriented x 3.  His speech was 
coherent.  He had memory impairment for recent events and 
difficulty with concentration.  Mood was mildly depressed.  
Affect was anxious.  There was no thought disorder, psychotic 
features, suicidal ideation, plan, or intent.  He was 
isolated and very lonely.  Diagnosis was PTSD with prominent 
features of anxiety and depression, and rule out dementia.  

A treatment report dated in December 1997 indicates that the 
appellant's anxiety levels and depressive symptoms had 
responded to both Paxil and very low doses of Xanax.  He 
complained of memory loss, specifically, difficulty recalling 
recent events as well as forgetfulness and misplacing 
personal objects.  He was alert and had normal psychomotor 
activity.  Affect was appropriate and his mood was much 
improved.  Speech was fluent and goal directed and thought 
process was grossly intact and not disorganized or 
fragmented.  Thought content was devoid of delusional 
material.  He denied hallucinations or suicidal/homicidal 
ideation, intention, or plan.  Insight and judgment were both 
questionable.  Cognitively, he had probably worsened, 
although, it was not certain as testing (Folstein MMSE) was 
not done on that day.  It was possible that the cognitive 
decline, specifically, recall of recent events, was related 
to poor concentration or inability to filter out distracting 
stimuli related to anxiety and depression; although, the 
examiner was more inclined to find that it was due to a 
memory disorder.  The diagnoses were post-traumatic stress 
disorder (PTSD) with depression and anxiety, and rule out 
dementia, possible Alzheimer's type with depression and 
anxiety.  His GAF score at that time was 40.

A treatment report in March 1998 indicates that the appellant 
was alert with appropriate affect and depressed mood.  Speech 
was fluent and there was no evidence of thought disorder.  
Insight and judgment were fair.  There were no 
suicidal/homicidal thoughts.  He had difficulty with recall 
of recent events.  The GAF was 40.  

A VA examination report, dated in August 1998, indicates that 
the appellant reported being continuously shaky and fidgety.  
He did not seem to be able to relax.  He was short tempered 
and impatient; however, he was keenly aware of the fact that 
he was unable to win arguments and fights.  Therefore, he 
walked away from provocations and friction.  He reported 
intrusive thoughts of events that occurred in service, as 
well as monthly nightmares.  He felt depressed and lonely.  
He indicated that he had been depressed since his wife died 3 
years ago.  He had chronic sleep problems and woke up tired 
in the mornings.  He did not have much enjoyment out of life.  
He had no psyche drive.  He gave up fishing and did not seem 
to have any energy to do much.  There were no suicidal ideas.  
Appetite was poor.  His social life was limited.  He had to 
move away from the place he used to live because he felt very 
annoyed by the people.  He felt more comfortable in his new 
home.  He was in contact with his two sons.  He kept busy 
around the house, keeping his apartment clean.  He took good 
care of his personal needs.  He cooked for himself and 
enjoyed his treatments at the hospital.  

Objective findings showed that he was casually dressed and 
neat in appearance.  He was obviously nervous and ill at 
ease.  His spontaneous speech was rather impoverished.  He 
was, however, capable of responding to direct questions.  
There was no other speech pathology.  He was fidgety, 
anxious, and mildly depressed.  He had no suicidal/homicidal 
ideas.  He was not hallucinating and was not delusional.  He 
was oriented x 3.  His memory showed deficits in recent and 
past events.  He had difficulty in recalling names.  He was 
unable to remember the names of any presidents beyond 
President Clinton.  Although he was cognizant of current 
events, he was unable to attach any names to the events which 
he recalled.  Attention span and concentration were limited 
on account of his fidgeting.  He was unable to do serial 
sevens.  He was very easily frustrated.  Judgment and insight 
were not grossly impaired.  The examiner noted that the 
appellant had a chronic neurotic problem which seemed to be 
getting worse.  His coping skills were becoming more 
ineffective.  He had had increasing memory difficulties which 
aggravated his functioning and his nerves.  His GAF score was 
51.  An addendum to this examination, dated in January 1999, 
again noted a GAF score of 51.   

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant's anxiety disorder may be evaluated under the 
rating criteria set forth under DC 9400.  Under DC 9400, a 
100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  
38 C.F.R. Part IV, DC 9400.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part IV, DC 9400.  

The Board notes that the current records indicate that the 
appellant's Global Assessment of Functioning (GAF) scores 
have ranged from 40 to 51.  According to the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed., revised, 1994) (DSM-IV) at pages 
46-47, GAF score of 51-60 equates to moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks); or, moderate difficulty in social, occupational, or 
school functioning (e.g., no friends, conflicts with peers or 
co-workers).  GAF of 41-50 equates to serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting); or, any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
conflicts with peers or co-workers).  GAF of 31-40 equates to 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant); or, 
any major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work). 

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against entitlement to 
an increased rating in this case.  With regards to suicidal 
ideation, the medical evidence of record indicates that this 
was denied.  As for obsessional rituals which interfere with 
routine activities, none was reported.  With regards to 
speech intermittently illogical, obscure, or irrelevant, the 
Board notes that in December 1997 and March 1998, his GAF 
score was 40, which encompasses some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant).  However, the clinical records do 
not indicate that he has these symptoms.  In October 1997, 
his speech was found to be coherent and there was no thought 
disorder.  In December 1997, his speech was fluent and goal 
directed; thought process was grossly intact and not 
disorganized or fragmented.  In March 1998, speech was fluent 
and there was no evidence of thought disorder.  In August 
1998, it was noted that his spontaneous speech was rather 
impoverished.  He was, however, capable of responding to 
direct questions and there was no other speech pathology.  
Thus, it is evident from the clinical records and VA 
examination that illogical, obscure, or irrelevant speech was 
not shown.    

As for near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively, the Board notes that there clearly is evidence 
of anxiety and depression.  However, it is not shown that his 
ability to function independently, appropriately, and 
effectively, is affected by his depression/anxiety symptoms.  
The Board specifically notes that VA examination in August 
1998 reported that he kept busy around the house, keeping his 
apartment clean, and taking good care of his personal needs.  
The clinical records do not otherwise state that his ability 
to function independently is affected as a result of his 
service connected anxiety disorder.  

Impaired impulse control is also not shown.  It is noted that 
VA examination in August 1998 reported that the appellant was 
short-tempered and impatient; however, he was keenly aware of 
the fact that he was unable to win arguments and fights and 
walked away from provocation or friction.  This shows that, 
although easily frustrated, he is in fact able to control 
himself.  

With regards to spatial disorientation, the clinical records 
primarily indicate that he is oriented x 3.  It is noted that 
in September 1997, he was disoriented as to county.  However, 
subsequent records, to include treatment record in October 
1997 and VA examination in August 1998 noted that he was 
oriented x 3.  Also, neglect of personal appearance and 
hygiene is not shown as the record indicates that he was 
generally neat in appearance and that he took good care of 
his personal needs.

As for inability to establish and maintain effective 
relationships, it is noted that the appellant has reported 
being lonely and isolated and having a limited social life.  
It is also noted, however, that he reported that he enjoyed 
his treatments at the hospital.  He also has continued 
relations with his sons.  Thus, although there is some social 
impairment, he is able to establish/maintain some 
relationships (e.g., with his providers, family members).

With regards to difficulty adapting to stressful 
circumstances, it appears that the appellant does have some 
difficulty with stressful circumstances as VA examination in 
1998 reported that he was very easily frustrated.  However, 
the fact that he is able to walk away from provocation or 
fights shows some ability to adapt to stressful situations.  
In any event, no other criteria for a higher rating of 70 
percent are met in this case; therefore, the Board concludes 
that the disability picture more closely approximates the 
criteria for a 50 percent rating.    

The Board notes the wide range of GAF scores which are as low 
as 40 at times; however, it has not stabilized at 40.  
Rather, current VA examinations note a score of 51, which is 
equal to moderate symptoms.  The Board finds that the 
symptoms, objective findings, as well as the current GAF 
score of 51, are equivalent to a 50 percent rating.  
Therefore, entitlement to an increased rating must be denied.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the Board does not find that the RO should have 
referred the case for an extraschedular rating.  The 
schedular criteria are not inadequate.  Higher ratings are 
provided for greater disability.  In this case, however, the 
required manifestations were not demonstrated.  In addition, 
the Board notes that the appellant has not required frequent 
periods of hospitalization, which would make application of 
the regular schedular criteria impractical.  The record also 
does not show that the disability picture presented here 
would markedly interfere with employment so as to make 
application of the regular schedular criteria impractical.  
Again, the Board notes the GAF scores of 40 which encompass 
inability to work.  However, as stated above, the GAF scores 
have fluctuated and are currently indicative of moderate 
symptoms.  The 50 percent rating accounts for such symptoms.  
The evidence does not show that this condition so markedly 
interferes with employment as to render impractical the 
application of regular schedular standards.  In short, the 
disability picture in this case is not so exceptional or 
unusual so as to require referral for the assignment of an 
extraschedular rating.   

II.  Individual Unemployability.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of the service connected 
disabilities.  If there is only one such disability, it must 
be rated at least 60 percent disabling.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  In the case of disabilities which have undergone 
some recent improvement, a rating of total disability may be 
made, provided that (1) the disability in the past must have 
been of sufficient severity to warrant a total disability 
rating; (2) it must have required extended, continuous, or 
intermittent hospitalization, or have produced total 
industrial incapacity for at least 1 year, or be subject to 
recurring, severe, frequent, or prolonged exacerbations; and 
(3) it must be the opinion of the rating agency that despite 
the recent improvement of the physical condition, the veteran 
will be unable to effect an adjustment into a substantially 
gainful occupation.  Due consideration will be given to the 
frequency and duration of totally incapacitating 
exacerbations since incurrence of the original disease or 
injury, and to periods of hospitalization for treatment in 
determining whether the average person could have 
reestablished himself or herself in a substantially gainful 
occupation.  38 C.F.R. § 3.340.  

A veteran's advancing age and non-service connected 
disabilities may not be considered in the determination of 
whether a veteran is entitled to a total disability rating 
based upon individual unemployability.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which places the claimant 
in a different position than other veterans with the same 
disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet.App. 361, 363 (1993).

Clearly, the appellant does not meet the percentage threshold 
for consideration for a total rating under 38 C.F.R. 
§ 4.16(a).  He has one service-connected disability, which is 
rated 50 percent disabling.  However, he may nonetheless be 
entitled to a total rating based on an extraschedular 
considerations.  The question to be addressed is whether 
there are unusual circumstances, peculiar to this appellant, 
which prevent him from having the usual amount of success to 
be expected in overcoming the handicap of his disability.

In this case, the Board finds no such unusual circumstances.  
As explained above, the record does not indicate that the 
appellant has had frequent hospitalizations for his service-
connected disability, or that his anxiety disorder (without 
consideration for his age or any nonservice connected 
disorders) would otherwise markedly interfere with 
employment.  Again the Board notes the GAF of 40 in December 
1997 and March 1998, as contrasted with subsequent records 
containing a GAF of 51, which is indicative of only moderate 
impairment.  The Board notes that the veteran is of advanced 
age and that the possibility of having Alzheimer's disease 
(an unconfirmed diagnosis at this point) which may be 
contributing to his social and functional impairment has been 
raised.  Neither of these factors may be considered in 
determining whether the service-connected disability alone 
prevents the veteran from securing and following a 
substantially gainful occupation.  Assuming, without 
deciding, that all of the veteran's memory problems are 
related to his service connected disorder, it is not shown 
that the disability picture presented by the generalized 
anxiety disorder is such that extraschedular consideration is 
warranted.  He has reported that he has an 8th grade 
education and experience as a plumber helper, and that he has 
been retired for some time.  He has not reported any unusual 
circumstances related to his service-connected disorder which 
would warrant extraschedular consideration.

The Board notes the appellant's attorney's submission of a 
report and the curriculum vitae of C. Schiro-Geist, Ph.D., a 
professor at the University of Illinois at Urbana-Champaign.  
Dr. Schiro-Geist's report consists of an extensive analysis 
of generally accepted vocational principles, with 
consideration of all the variables pertinent to a current 
determination of disability.  However, the record indicates 
that Dr. Schiro-Geist had not examined the appellant, had not 
reviewed the claims file, and, most importantly, had not 
provided any opinion as to this appellant's capabilities.  
Therefore, while the Board has reviewed this report, the 
Board finds that the clinical records and VA examinations of 
record are more probative.


ORDER

Entitlement to an increased rating for generalized anxiety 
disorder is denied.

Entitlement to a total disability rating due to individual 
unemployability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

